Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 10-16, drawn to a delivery vector comprising a DNA sequence encoding pre-prodynophin or pre-prodynophin-variant, wherein said pre-prodynophin or pre-prodynophin-variant comprises at least one of the sequence selected from the recited sequence, including Dyn A that is SEQ ID No. 7 or a variant thereof consisting of the first 11 amino acid or the first 8 amino acid from the N-terminal end.
Group II, claim(s) 9, drawn to a method of delivering a nucleic acid to a cell of the central nervous system, comprising contacting the cell with the delivery vector or recombinant virus particle or liposome of claim 1.
Group III, claim(s) 17, drawn to a method of treating a subject with focal epilepsy in particular mesial temporal lobe epilepsy, or a method of preventing epileptic seizures in a subject by using the delivery vector of claim 1.
.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon election of group I, Applicant is required to select one SEQ ID No. and its variant thereof from the sequence recited in a-f of claim 1 and claims 2-3.
The sequence selected from claims 1-3 has to be the same.

Upon election of group I, Applicant is required to select one SEQ ID No. from the sequence recited in a-c of claim 4.

 Upon election of group I, Applicant is required to select one species from the following (From claims 11-14):
For use in treating focal epilepsy in a subject,
For use in preventing epileptic seizures in a subject.
The species selected from claims 11-14 has to be the same.

Upon election of group II, Applicant is required to select one SEQ ID No. and its variant thereof from the sequence recited in a-f of claim 1.

Upon election of group III, Applicant is required to select one SEQ ID No. and its variant thereof from the sequence recited in a-f of claim 1.

Upon election of group III, Applicant is required to select one species from the following (From claim 17):
Treating focal epilepsy in a subject,
Preventing epileptic seizures in a subject.

Upon election of group IV, Applicant is required to select one SEQ ID No. from the sequence recited in claims 18-19.  The SEQ ID No. selected from claim 18 has to be the same as the SEQ ID No. selected from claim 19.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 5-20.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the delivery vector comprising a DNA sequence encoding pre-prodynophin or pre-prodynophin-variant comprising at least one of the sequence selected from the recited sequence, including Dyn A that is SEQ ID No. 7 or a variant thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ghanshani et al., 2011 (Geneseq Accession No. AZL46907, computer printout, pages 1-2).  Ghanshani discloses DynLHN/A-TEV fragment nucleotide sequence Geneseq Accession No. AZL46907, which encodes an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 7.  The DynLHN/A-TEV fragment nucleotide sequence (comprising Clostridium botulinum A neurotoxin (BoNT/A) di-chain loop region with an integrated TEV protease cleavage site-dynorphin binding domain) was used for constructing a plasmid pRSduet/TEV/2XDyn1_HN/A-TEV dual expression construct.  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.
Group I-III and group IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Claim 1 of group I-III does not recite nucleotide sequence encoding the peptide sequence of SEQ ID No. 10-15 recited in group IV. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632